60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Maxwell Rangel JOELSON, Defendant-Appellant.
No. 94-50385.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Maxwell Rangel Joelson appeals his 360-month sentence imposed following our remand for resentencing in United States v. Joelson, 7 F.3d 174 (9th Cir. 1993) (Joelson I).  Joelson contends that the district court erred in conducting only a limited review of his sentence on remand.  Specifically, he contends that the district court was not barred from addressing his contentions that he acted under duress and was entitled to offense level reductions for his limited role in the offense and acceptance of responsibility.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
We expressly limited the scope of our remand in Joelson I to "resentencing without the two-level increase [under U.S.S.G. Sec. 2D1.1(b)(2) for use of a private aircraft in importing cocaine]."  See Joelson I, 7 F.3d at 180.  Accordingly, the district court properly declined to address Joelson's contentions regarding duress, role in the offense and acceptance of responsibility.  See United States v. Pimentel, 34 F.3d 799, 800 (9th Cir. 1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3